Case 1:20-cv-11944-RGS Document 44 Filed 06/29/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

EUGENE SCALIA, Secretary of Labor,
United States Department of Labor,'

Plaintiff,

Vv. Civil Action No. 1:20-cv-11944-RGS

JKA CONSTRUCTION, INC., MENDES

CANDIDO FRAMERS CORPORATION,
and LUIZ MAURO VILELA, JR..,

Defendants.

 

 

- ~ DEFAULT JUDGMENT
AGAINST DEFENDAN T JKA CONSTRUCTION, INC.

Defendant JKA Construction, Inc. having failed to plead or otherwise defend in this
action brought under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA” or
“Act”), and its default being entered, the Court finds that Defendant JKA Construction, Inc.
violated Section 15(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3), in the manner described in the
Complaint filed by Plaintiff Secretary of Labor, United States Department of Labor (the
“Secretary”).

Now, upon application by the Secretary and declarations demonstrating that (a)
permanent injunctive relief is appropriate in this action, (b) the reasonable and proper amount of
punitive damages for Defendant JKA Construction, Inc.’s unlawful retaliation against employee

Josue Siqueira is $70,000.00, (c) the Secretary has incurred costs of $95.00 in litigating this

 

' Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary of Labor
Martin J. Walsh is automatically substituted as the proper Plaintiff in this case. For ease of
reference, the Secretary and his pertinent predecessors will be referred to herein as the
“Secretary.”
Case 1:20-cv-11944-RGS Document 44 Filed 06/29/21 Page 2 of 3

action against Defendant JKA Construction, Inc., and (d) Defendant JKA Construction, Inc. is
not an infant or incompetent person or in the military service of the United States, I find that
there is no just reason to delay the entry of default judgment against Defendant JKA
Construction, Inc.
It is hereby ORDERED, ADJUDGED AND DECREED that:
1. Defendant JKA Construction, Inc., its officers, agents, servants, and employees, and
those persons in active concert or participation with Defendant JKA Construction, Inc.,
are permanently enjoined and restrained from violating the provisions of Section 15(a)(3)
of the FLSA, 29 U.S.C. § 215(a)(3). Among other prohibited acts of retaliation,
Defendant JKA Construction, Inc. shall not:
a. Harass or intimidate any employee or any employee’s family members for
purposes of inhibiting any employee’s rights under the Act;
b. Make threats of harm to any employee or any employee’s family members for
purposes of inhibiting any employee’s rights under the Act;
c. Threaten to close its business for purposes of inhibiting any employee’s rights
under the Act; or
d. Terminate or threaten to terminate any employee, or threaten that any employee
will lose their job, for purposes of inhibiting any employee’s rights under the Act.
2. The Secretary shall recover from Defendant JKA Construction, Inc. punitive damages in
the amount of $70,000.00.
3. Upon full payment from Defendant JKA Construction, Inc., the Secretary shall file with

the Court a satisfaction of judgment in accordance with Local Rule 58.2, and the
Case 1:20-cv-11944-RGS Document 44 Filed 06/29/21 Page 3 of 3

Secretary’s representatives shall distribute to Josue Siqueira the full punitive damages
amount of $70,000.00.

4. The Secretary shall recover from Defendant JKA Construction, Inc. costs in the amount
of $95.00.

5. Accordingly, the Secretary shall recover from Defendant JKA Construction, Inc. a total
of $70,095.00 in punitive damages and costs, plus post-judgment interest at the
applicable rate at the time of this judgment.

It is further ORDERED, ADJUDGED AND DECREED that:

6. Nothing in this judgment shall preclude the Secretary from bringing an enforcement

action against Defendant JKA Construction, Inc. for any violation of the FLSA not

specifically set forth in the Secretary’s Complaint in this case.

Yel fobs Hina

Richard G. Stearns
United States District Judge
